[J-111-2014]
              IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :     107 MAP 2014
                              :
               Appellant      :     Appeal from the Order of the Superior
                              :     Court dated 4/3/14 at No. 26 MDA 2014
          v.                  :     affirming the PCRA order of the York
                              :     County Court of Common Pleas, Criminal
                              :     Division, at No. CP-67-CR-2219-2009
MICHAEL RYAN BUDKA,           :     dated 12/14/12
                              :
               Appellee       :     SUBMITTED: December 5, 2014



                                ORDER


PER CURIAM                                  DECIDED: March 25, 2015


    The appeal is dismissed as having been IMPROVIDENTLY GRANTED.